DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II. Claims 8-19, in the reply filed on 06/10/2022 is acknowledged.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:
Claim 9 recites “so hat the areas”, and should be corrected to read “so that the areas” for clarity/readability.
Claim 12 recites “groove” (twice), and should be corrected to read “grooves” (twice) for clarity/readability.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the claim recites “an inlet of the secondary blade is disposed at a position at which an S-shape is varied”. The claim is rendered indefinite such that the phrase “is varied” is not clear [e.g., it is not exactly clear as to what constitutes a variation of the S-shape]. Similarly, it is not clear as to what the S-shape is in reference to [e.g., what is the S-shape with respect to ?]; [e.g., an S-shape of what exactly?]. Note that the examiner has construed the varied S-shape limitation as being with respect to an inflection point of the S-shape of the primary blades 220, as this appears to be the intent in view of Figures 9-11 of the drawings.
The claim attempts to describe various channels and angles concerning the structural configuration of the impeller. The claim is rendered indefinite such that the wording/phrasing used to describe the structural configuration of the impeller is not clear [e.g., it is not clear as to whether or not the “primary streamline of the channel” is intended to be distinct from (or in reference to) one (or both) of the previously established channels (e.g., the claim has already established a downstream area of a channel of the negative-pressure surface of the primary blade, and a downstream area of a channel of the pressure surface of the primary blade)]; [e.g., is the “flow angle” intended to be in reference to the inlet and/or outlet angle(s), encompass the inlet and/or outlet angle(s), or be distinct from the inlet and/or outlet angle(s)?]; [e.g., does the “primary streamline of the channel” include only the portion(s) of the impeller that is/are upstream from the inlet of the secondary blade 240, only the portion(s) of the impeller that is/are downstream from the inlet of the secondary blade, or both of the aforementioned portions of the impeller?].
Lastly, the claim attempts to describe respective areas of the impeller Ssu, Spu, Ssd, and Spd [e.g., reference applicant’s Fig. 10]. The claim is rendered indefinite such that the claim fails to clearly articulate the aforementioned areas [e.g., the areas claimed are described with respect to a single primary blade 220, however, it appears that at least two primary blades 220 are required in order to properly define the aforementioned areas, and to this extent, the configuration of the impeller is not clear]. There is also no clear antecedent basis for the limitation “the pressure surface of the primary blade” in the claim.
Regarding claim 9, the claim recites “the same radial inlet”. There is insufficient antecedent basis for this limitation in the claim [e.g., no preceding claim limitation(s) clearly provide(s) for a radial inlet, let alone two radial inlets, and as such, it is not exactly clear as to which specific portion(s) of the impeller is/are being referenced]; [e.g., is/are the radial inlet(s) intended to be distinct from (or in reference to) the previously established inlet/inlet angle of the secondary blade per claim 8?].
The claim recites “between channels”. The claim is rendered indefinite such that it is not clear as to whether or not there are two or three distinct channels being claimed [e.g., the term “between” suggests and/or implies two distinct channels, yet three distinct channels are established (or appear to be required) per claim 8, thereby making it unclear as to which particular channels are being referenced by the aforementioned limitation]; [e.g., claim 8 appears to at least attempt to establish two channels defined on the opposing sides of the secondary blade 240, in addition to a channel area that is upstream from the inlet of the secondary blade 240].
Regarding claim 10, the claim recites “the same radial outlet”. There is insufficient antecedent basis for this limitation in the claim [e.g., no preceding claim limitation(s) clearly provide(s) for a radial outlet, let alone two radial outlets, and as such, it is not exactly clear as to which specific portion(s) of the impeller is/are being referenced]; [e.g., is/are the radial outlet(s) intended to be distinct from (or in reference to) the previously established outlet angle(s) of the secondary and/or primary blade(s) per claim 8?].
The claim recites “between channels”. The claim is rendered indefinite such that it is not clear as to whether or not there are two or three distinct channels being claimed [e.g., the term “between” suggests and/or implies two distinct channels, yet three distinct channels are established (or appear to be required) per claim 8, thereby making it unclear as to which particular channels are being referenced by the aforementioned limitation]; [e.g., claim 8 appears to at least attempt to establish two channels defined on the opposing sides of the secondary blade 240, in addition to a channel area that is upstream from the inlet of the secondary blade 240].
The claim recites “an outlet angle”. The claim is rendered indefinite such that it is not clear as to whether or not the aforementioned outlet angle is intended to be distinct from (or in reference to) the outlet angle of the secondary blade and/or primary blade(s), and/or the flow angle established per claim 8.
Regarding claims 13-14, each claim recites “the lower edges of the plurality of primary blades”. There is insufficient antecedent basis for this limitation in the claims, and as such, the intent of the aforementioned claim limitation(s) is not clear [e.g., there is sufficient antecedent basis for lower edges of the plurality of secondary blades, and upper edges of the plurality of primary blades, but there is insufficient antecedent basis for lower edges of the plurality of primary blades].
Regarding claim 15, the claim currently depends from nonelected claim 1, which appears to be in error, such that the claim should depend from the independent claim 8 [e.g., the subject matter of claim 15 appears to be in reference to the impeller embodiment described per claim 8, however, the claim currently depends from claim 1]. To this extent, it would appear that claim 19 is a duplicate claim [e.g., if claim 15 is intended to depend from claim 1, then claim 15 is directed toward the nonelected invention, and when claim 15 depends from claim 8, claim 19, of which also depends from claim 8, is the same as claim 15].

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 11, the claim recites “wherein the shroud has a band shape”. The aforementioned limitation is already provided in the independent claim 8, line 6, and as such, the claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Note that the examiner has still applied what appears to be the closest prior art of record in view of the substantial outstanding 112(b)/clarity issues indicated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over CN 103062112A (Zhang) in view of JP 2008111393A (Takashi).

    PNG
    media_image1.png
    685
    687
    media_image1.png
    Greyscale

Annotated Figure 3 (Zhang)
Regarding claim 8, Zhang (Figure 3) teaches an impeller (see title, paragraph [0006]) comprising:
a first portion comprising a circular bottom plate, a hub protruding from a central portion of a top surface of the circular bottom plate, and a plurality of primary blades (1) formed in a circumferential direction with respect to the hub while being spaced an equal distance from each other on the top surface of the circular bottom plate (see annotated Fig. 3 above); and
a second portion comprising a plurality of second blades (2) spaced a distance from each other (see annotated Fig. 3 above),
wherein when an inlet area between a negative-pressure surface of the primary blade and a pressure surface of the secondary blade is Ssu, an inlet area between the pressure surface of the primary blade and a negative-pressure surface of the secondary blade is Spu, a downstream area of a channel of the negative-pressure surface of a channel of the negative pressure surface of the primary blade, which is an area at a downstream of each channel, is Ssd, and a downstream area of a channel of the pressure surface of the primary blade is Spd (see annotated Fig. 3 above) [e.g., compare to applicant’s Fig. 10-11]; [e.g., noting that the aforementioned surfaces and areas directly correspond to the surfaces and areas claimed, and are a function of the intended (or desired) direction of rotation of the impeller],
an outlet angle of the secondary blade is equal to that of the primary blade (see annotated Fig. 3 above in conjunction with [0037]) [e.g., implicit in view of the recitation “the shape and size of the second arc-shaped segment 5 of the short blade 2 and the long blade 1 are the same”],
an inlet of the secondary blade is disposed at a position at which an S-shape is varied (see annotated Fig. 3 above) [e.g., the inlet of the secondary blade starts where the S-shape of the primary blades is varied]; [e.g., a position in which an inflection of an S-shape of the primary blade occurs], and
an inlet angle of the secondary blade allows a tangent line of a flow angle to coincide with a primary streamline of the channel (see annotated Fig. 3 above) [e.g., implicit in view of Fig. 3]; [e.g., compare applicant’s Fig. 10-11 to the annotated Fig. 3 of Zhang above]. Also see 112(b) rejection(s) above.
Zhang fails to expressly teach wherein the second portion comprises a shroud having a band shape, such that the plurality of secondary blades are spaced from each other along a bottom surface of the shroud in an integrated manner [e.g., in other words, Zhang fails to teach wherein the impeller is configured in at least a two-piece manner, and such that the secondary blades are disposed along a shroud that constitutes the second portion of the impeller].
Notwithstanding the fact that the provision of providing a shroud on an impeller is incredibly commonplace in the art,
Takashi (Figures 1-4) teaches an analogous impeller/fan (10) (see Fig. 1-4 in conjunction with paragraph [0015]), and wherein the provision of utilizing a shroud (13) having a band shape and such that said shroud features an integrated plurality of blades (11) that are configured to be joined to a hub (12) is well-known in the relevant arts concerning impeller configurations (see Fig. 1-4).
Notably, Takashi expressly provides that the aforementioned provision [e.g., manufacturing technique] is applicable to blade/vane shapes of any dimension(s), and is especially useful for blades/vanes characterized by complicated shapes (see paragraphs [0009]-[0010]) [e.g., further noting that one skilled in the art would consider the blades/vanes per Zhang to be a complicated shape, as compared to conventional impellers that feature straight and/or backswept blades/vanes].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a shroud having a band shape and such that said shroud features at least one plurality of integrated blades that are configured to be joined to the hub as a modification (or alternative) in the impeller application per Zhang [e.g., forming and/or assembling the impeller per Zhang with a shroud, and such that said shroud is integrated with at least one of the plurality blades]; [e.g., applying a shroud via the manufacturing technique(s) per Takashi to comparable impellers that have blades/vanes of various (or complicated) shapes, such as that of Zhang], as suggested by Takashi, so as to achieve an impeller that exhibits higher strength than that of an open impeller, and a flow loss reduction that represents higher compression efficiency (implicit and/or well-known effects yielded via the utilization of a shrouded impeller), and/or to achieve an impeller/fan that enables improved strength and dimensional accuracy as compared to an impeller that is assembled via welding (or other conventional means), and a reduction in work required for forming and/or assembling the impeller (see paragraphs [0013]-[0014])
[additionally note that the aforementioned modification (or alternative) constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results]; [e.g., in consideration that Zhang and Takashi are both relevant to at least the same general field(s) of endeavor concerning impellers/fans, blade configurations concerning impellers/fans, etc., there would be no unexpected result(s)/effect(s) yielded via accordingly applying the shroud and utilizing the manufacturing technique(s) per Takashi to other comparable impeller/fan applications, such as that of Zhang, and similarly, one skilled in the art can readily select from various well-known configurations based on certain factors concerning the particular application (e.g., intended flow capacity, fluid medium, impeller/fan material(s), desired noise profile, etc.), without the exercise of inventive skill]. Also see 112(b) rejection(s) above.
Regarding claim 9, Zhang in view of Takashi teaches the invention as claimed and as discussed above. Zhang (Figure 3) further teaches (at least implicitly) wherein a leading edge of the secondary blade is disposed between channels having the same radial inlet so that the areas Ssu and Spu are equal to each other (see annotated Fig. 3 above in conjunction with paragraph [0037]) [e.g., to the extent that the illustration is arguably insufficient, the aforementioned excerpt further provides that the short blade 2 is arranged in the middle of two long blades 1, thereby implying that the channels have the same radial inlet].
Regarding claim 10, Zhang in view of Takashi teaches the invention as claimed and as discussed above. Zhang (Figure 3) further teaches (at least implicitly) wherein an outlet angle and an outlet position between channels are set by rotating [e.g., curving, arcing, etc.] a trailing edge of the secondary blade to be disposed between channels having the same radial outlet by using a leading edge of the secondary blade as a pivot/inflection point, thereby maintaining the areas Ssu and Ssd as similar to each other (see annotated Fig. 3 above in conjunction with paragraph [0037]). Also refer to discussion per claim 8 with regards to the S-shape of the primary blade which defines the pivot/inflection point at the inlet (or leading edge) of the secondary blade.
Regarding claims 11-14 and 16-18, Zhang in view of Takashi teaches the invention as claimed and as discussed above. Zhang fails to expressly teach the shroud having a band shape, and similarly, Zhang fails to teach the configuration of first and second coupling grooves via which the plurality of primary and secondary blades are respectively coupled to the bottom surface of the shroud and the top surface of the bottom plate in a pressing manner or via an adhesive. Lastly, Zhang fails to teach wherein the circular bottom plate and the shroud are inclined in a flow downstream direction or formed in a horizontal direction, wherein the circular bottom plate has an outer diameter less than an inner diameter of the shroud, and wherein the plurality of secondary blades are coupled to the circular plate and the shroud in an integrated manner.
Notwithstanding the fact that the provision of providing a shroud on an impeller is incredibly commonplace in the art,
Takashi (Figures 1-4, 11-12) teaches an analogous impeller/fan (10) (see Fig. 1-4 in conjunction with paragraph [0015]), and wherein the provision of utilizing a shroud (13) having a band shape and such that said shroud features an integrated plurality of blades (11) that are configured to be joined to a hub (12) is well-known in the relevant arts concerning impeller configurations (see Fig. 1-4). 
Notably, Takashi expressly provides that the aforementioned provision [e.g., manufacturing technique] is applicable to blade/vane shapes of any dimensions, and is especially useful for blades/vanes characterized by complicated shapes (see paragraphs [0009]-[0010]) [e.g., further noting that one skilled in the art would consider the blades/vanes per Zhang to be a complicated shape, as compared to conventional impellers that feature straight and/or backswept blades/vanes].
Additionally, Takashi teaches the provision of utilizing first and/or second coupling grooves via which the blades of the impeller are respectively coupled to the bottom surface of the shroud and the top surface of the bottom plate in a pressing manner (see Fig. 1-4, 11-12) [e.g., per Fig. 2-4, observe the grooves 12a via which the blades 11 are inserted/joined to the first portion/hub 12, and per Fig. 11-12, observe the grooves 23a via which the blades 21 are inserted/joined to the second portion/shroud 23]; [e.g., further (or lastly) noting that the use of an adhesive to join two parts together is customary practice in the art, and such that the use of an adhesive in lieu of utilizing a pressing manner would merely require routine skill in the art, and/or that the use of an adhesive is reasonably encompassed by the recitation of “or the like” per paragraph [0002] of which provides for various conventional means for attaching the blades/vanes to the hub and/or shroud].
Lastly, the configuration of the circular bottom plate/hub (12) and shroud (13) formed in a horizontal direction is clearly observable per at least Fig. 1 of Takashi, and the provision of having the circular bottom plate configured with an outer diameter that is less than an inner diameter of the shroud equates to an intended use of the manufacturing techniques per Takashi, such that said techniques are applied to an impeller/fan that features blades/vanes characterized by complicated shapes that dictate (or require) a larger shroud [e.g., the techniques per Takashi would be similarly applicable to impellers/fans that have blades/vanes shaped so as to extend farther in the radial direction toward the shroud side, such that a larger diameter shroud is required to cover the blades/vanes]; see motivation(s) as discussed with regard to claim 8.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being obvious over CN 103062112A (Zhang) in view of JP 2008111393A (Takashi) in further view of US 20160281732A1 (Lardy).
Regarding claims 15 and 19, Zhang in view of Takashi teaches the invention as claimed and as discussed above. Zhang fails to expressly teach wherein the plurality of secondary blades each disposed between each of the primary blades are (or can be) spaced different distances from each other along a rotation direction of the impeller. Note that Zhang does provide that the secondary blades are to be disposed between two adjacent primary blades so as to cut the airflow on the side of the outlet, thereby suppressing the generation of eddy currents, ensuring the airflow evenly fills the impeller space, stabilizing the airflow, reducing pressure pulsation(s), and reducing noise (see paragraph [0035]) [e.g., although in the disclosed embodiments, the spaced differences do not appear to be different from one another].
However, Lardy (Figures 3A-3B) teaches an analogous impeller (126) configuration (see title), said impeller configuration featuring primary (144a) and secondary (144b) blades/vanes (see Fig. 3A-3B), and wherein the respective blades/vanes are configured such that the secondary blades 144b are disposed such that the secondary blades are circumferentially offset or not equidistant from the adjacent main blades 144a (see Fig. 3-4 in conjunction with paragraph [0033]).
As such, the subject matter per the dependent claims 15 and 19 constitutes a non-inventive and/or routine change to the geometry of the impeller per Zhang, and additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the plurality of secondary blades each disposed between each of the primary blades are (or can be) spaced different distances from each other along a rotation direction of the impeller as a modification (or alternative) in the impeller application per Zhang [e.g., offsetting the corresponding secondary blades 2 per Zhang such that different distances between the secondary blades is achieved], as suggested by Lardy, in order to improve the operating characteristics [e.g., efficiency] of the impeller (see paragraph [0033])
[additionally note that the aforementioned modification (or alternative) constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results]; [e.g., in consideration that Zhang and Lardy are both relevant to at least the same general field(s) of endeavor concerning impellers/fans, blade configurations concerning impellers/fans, etc., there would be no unexpected result(s)/effect(s) yielded via accordingly applying the technique(s) per Lardy concerning having offset secondary blades to other comparable impeller/fan applications, such as that of Zhang, and similarly, one skilled in the art can readily select from various well-known configurations based on certain factors concerning the particular application (e.g., intended flow capacity, fluid medium, impeller/fan material(s), desired noise profile, etc.), without the exercise of inventive skill].

Pertinent Prior Art / Examiner Comment
	While not relied upon per the detailed rejection above, the examiner notes the following prior art reference to further support for the examiner’s assertion that the provision of utilizing an impeller shroud (as opposed to having an open impeller) is well-known, including the technical effects and/or advantages concerning the utilization of said impeller shroud.
US 20140308132 (Kim)
To elaborate, Kim (Figure 2a) teaches an analogous shrouded impeller (10) (see title), and wherein the integral shroud (13) serves as a reinforcing structure connecting the blades to each other so that the impeller exhibits higher strength and enables a flow loss reduction as compared to an open impeller, thereby ensuring higher compression efficiency (see paragraphs [0010]-[0012]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747